Herlihy, J.
Claimant appeals from a decision of the board which determined that he was not a dependent of his deceased *776son, Robert Walker, Jr. The decedent died of injuries sustained while working in New York City. His father, a resident o£ the State of Louisiana, filed a claim in this State for partial dependency. A synopsis of the testimony of the father and two sons is contained in the memorandum decision of the board. The board found the testimony of the father incredible and that the claim for dependency was not established. The record discloses that the testimony of the two sons was not sufficient to sustain the claim. The credibility of the testimony of the father was an issue of fact within the exclusive province of the board. This court does not, as the claimant suggests, weigh the evidence. Decision affirmed, without costs. Gibson, P. J., Taylor, Aulisi and Hamm, JJ., concur.